DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (JP) 2017-212696 filed on 2nd November, 2017.

Election/Restrictions
Applicant's election with traverse of Species A and Species a (Claims 1-3, 5-9, and 11-13), drawn to the embodiment(s) as set forth in Figure(s) 1 and Figure(s) 2, in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not met its burden of establishing that a serious search burden would result if restriction were not required. For example, the Office has not shown by appropriate explanation that (A) each species has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search, (B) each species may be shown to comprise separate status in the art, or (C) each of the species would result in different fields of search. See MPEP 808.02.   The Office alleges that a search and/or examination burden for the patentably distinct species as set forth because at least the following reason(s) apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  However, the Office has not indicated how or which alleged species have acquired separate statuses in the art in view of their different classification or to their recognized divergent subject matter. Similarly, the Office has not indicated how or which alleged species have acquired a different field of search. For example, no classes or subclasses are indicated for any of the alleged species.  This is not found persuasive because Species B, Species C, Species D, Species E, Species F, Species G, Species H, Species I, and  Species J are shown to be distinct from Species A; and Species b, Species c, Species d, Species e, Species f, Species g, Species h, Species i, Species j, and  Species k are shown to be distinct from Species a for the following reason: “Species B: Figure 5 is a side cross-sectional view showing a schematic configuration of a modification of an element support portion shown in Fig. 1; wherein; inner electrode 201 may be a ring- shaped electrode provided at an upper end portion of the diaphragm support portion 21 or the outer edge portion of the diaphragm portion 22. Such a ring-shaped electrode may be embedded inside the element support portion 2 or may be provided so as to be exposed on an outer portion of the element support portion 2.  Drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  In the embodiment shown in Fig. 1, the element support portion 2 constituting the first electrode is integrated with the reference electrode 32 in terms of both the device configuration and the circuit configuration. On the other hand, in the configuration shown in Fig. 5 the inner electrode 201 is separated from the reference electrode 32 in terms of both the device configuration and the circuit configuration. In this case, even when the inner electrode 201 is grounded, the reference electrode 32 is not necessarily indirectly grounded accordingly”; “Species C: Figure 6 is a side cross-sectional view showing a schematic configuration of another modification of an element support portion shown in Fig. 1; wherein; inner electrode 201 may be a ring- shaped electrode provided at an upper end portion of the diaphragm support portion 21 or the outer edge portion of the diaphragm portion 22. Such a ring-shaped electrode may be embedded inside the element support portion 2 or may be provided so as to be exposed on an outer portion of the element support portion 2.  Drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  The inner electrode 201 may be a conductor film provided in at least an outer edge portion of the inner surface 23 of the diaphragm portion 22.  In the embodiment shown in Fig. 1, the element support portion 2 constituting the first electrode is integrated with the reference electrode 32 in terms of both the device configuration and the circuit configuration. On the other hand, in the configuration shown in Fig. 6 the inner electrode 201 is separated from the reference electrode 32 in terms of both the device configuration and the circuit configuration. In this case, even when the inner electrode 201 is grounded, the reference electrode 32 is not necessarily indirectly grounded accordingly”; “Species D: Figure 8 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1 wherein, Fig. 8 corresponds to a configuration obtained by omitting the inner electrode 201 from the configuration shown in Figs. 5 and 6. Furthermore, drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  The inner electrode 201 may be a conductor film provided in at least an outer edge portion of the inner surface 23 of the diaphragm portion 22”; “Species E: Figure 9 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1; wherein, the reference electrode 32 is not exposed on the principal surface of the piezoelectric member 30 on which the drive electrode 31 is provided and the reference electrode 32 is provided on the inner surface 23 of the diaphragm portion 22 so as to have a larger area than the piezoelectric member 30”; “Species F: Figure 10 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1; wherein, an insulating layer 303 is provided between the diaphragm portion 22 and the reference electrode 32”; “Species G: Figure 11 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, outer electrode 7 having a center axis in the axial direction may be embedded in the elastic support member 4”; “Species H: Figure 12 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the outer electrode 7 may be provided on the bumper inner surface B2. Alternatively, the outer electrode 7 may be embedded around the mounting hole B3 of the bumper B. Alternatively, the outer electrode 7 may be a part of the bumper B formed by adding a conductive filler to a portion of the bumper B facing the mounting hole B3”; “Species I: Figure 13 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the surface electrode portion 71 and the tubular surface electrode portion 72 may be provided so that each of the surface electrode portion 71 and the tubular surface electrode portion 72 functions as the separate outer electrode 7”; “Species J: Figure 14 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the surface electrode portion 71 and the tubular surface electrode portion 72 may be provided so that each of the surface electrode portion 71 and the tubular surface electrode portion 72 functions as the separate outer electrode 7.  Furthermore, electrode 71 having a center axis in the axial direction is embedded in the elastic support member 4”.  Furthermore:  “Species b: Figure 7A is a diagram showing a specific example of a circuit configuration of the control circuit element when the element support portion shown in Figs. 5 and 6 is used, wherein;  the inner electrode 201 and reference electrode 32 are grounded”; “Species c: Figure 7B is a diagram showing a specific example of a circuit configuration of the control circuit element when the element support portion shown in Figs. 5 and 6 is used, wherein; the inner electrode 201 is grounded without grounding the reference electrode 32”; “Species d: Figure 15A is a diagram showing a modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the first electrode is constituted by the element support portion 2, outer electrode 7 is grounded; the driver circuit 97 and the receiver circuit 98 are electrically connected to the element support portion 2 as the first electrode; the driver circuit 97 and the receiver circuit 98 are electrically connected to the element support portion 2 that functions as an electrode used as a pair with the drive electrode 31 of the vibration element 3”; “Species e: Figure 15B is a diagram showing a modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. B; wherein, the inner electrode 201 is provided; outer electrode 7 is grounded; the driver circuit 97 and the receiver circuit 98 are electrically connected to inner electrode 201 as the first electrode; the driver circuit 97 and the receiver circuit 98 are electrically connected to the reference electrode 32”; “Species f: Figure 16A is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the element support portion 2 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7”; “Species g: Figure 16B is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. 7B; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the inner electrode 201 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7”; “Species h: Figure 17A is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the element support portion 2 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7”; “Species i: Figure 17B is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. 7B; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the inner electrode 201 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7”; “Species j: Figure 18 is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the element support portion 2 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7; furthermore, a switch 991 may be provided between the element support portion 2 as the first electrode and a  grounded end. Thus, when the switch 991 is in a on state, the first electrode provided on the element support portion 2 side may be grounded via the switch 991”; “Species k: Figure 19 is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the element support portion 2 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7; furthermore, a switch 991 may be provided between the element support portion 2 as the first electrode and a  grounded end. Thus, when the switch 991 is in a on state, the first electrode provided on the element support portion 2 side may be grounded via the switch 991”.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021, 10/20/2020, and 05/01/2020,  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 2008/0218030 A1) in view of Sugiura (US 2008/0165620 A1).
Referring to Claim 1, Asada teaches an ultrasonic sensor comprising:
a first electrode (Fig. 1: lead wire 24a) that is provided to an ultrasonic microphone (Fig. 1: ultrasonic transducer 10) including a vibration element (Fig. 1: piezoelectric element 14) having a function of performing conversion between mechanical vibration and an electrical signal ([0057]: when the bottom portion 12a of the cap member 12 is vibrated in response to the received ultrasonic waves, the piezoelectric element 14 is also vibrated. The vibration of the piezoelectric element 14 is converted into electrical signals);
a second electrode (Fig. 1: lead wire 24b)  that is provided at a position different from the first electrode (Fig. 1: lead wire 24b is positioned near inner frame 16; wherein, lead wire 24a is positioned at the piezoelectric element 14, they are different from each other) in an in-plane direction intersecting a directional axis of the ultrasonic microphone (Fig. 1: lead wire 24b is positioned at a direction that intersects lead wire 24a, lead wire 24a is at an opposite direction from lead wire 24b but relative to the directional axes of ultrasonic transducer 10);
	Asada doesn’t explicitly teach a detection section that is provided to detect presence or absence of attached matter attached to the ultrasonic sensor on the basis of a change in capacitance between the first electrode and the second electrode.
Sugiura teaches a detection section ([0006]; [0059]: supersonic sensor) that is provided to detect presence or absence of attached matter ([0006]: a water drop or dust; [0059]: he water drop or adhesion of dust) attached to the ultrasonic sensor ([0006]: is adhered on a surface of the supersonic sensor element) on the basis of a change in capacitance between the first electrode and the second electrode ([0076]: a capacitance type supersonic sensor 110 that detects capacitance change between electrodes, or a piezo-type supersonic sensor 110 that detects output of a gage by pressure may be used in addition to the piezoelectric type. Moreover, a supersonic sensor 110 in combination of these types may be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic sensor of Asada with the sensor as taught by Sugiura for the purpose of eliminating the difficulty of deterioration of detection accuracy due to adhesion of the water drop or dust and humidity change; thereby, providing accuracy of detection of obstacles.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Asada teaches the ultrasonic sensor according to claim 1, wherein the ultrasonic microphone has a diaphragm portion ([0049]; Fig. 1: bottom portion 12a) and a diaphragm support portion ([0049]; Fig. 1: bottom portion 12b and 16) that is provided to support an outer edge of the diaphragm portion (Fig. 1), the vibration element is fixedly supported on the diaphragm portion ([0050]; Fig. 1: bottom portion 12a), and the first electrode is provided to the diaphragm portion, the diaphragm support portion, or the vibration element ([0050]: A piezoelectric element 14 is provided on the inner surface of the bottom portion 12a of the cap member 12. The piezoelectric element 14 includes, for example, a disk piezoelectric substrate having electrodes provided on either surface thereof. One surface of the piezoelectric element 14 is bonded to the bottom portion 12a of the cap member 12 using a conductive adhesive or other suitable adhesive; [0055]: A lead wire 24a is connected to a second surface of the piezoelectric element 14. Moreover, another lead wire 24b is connected to the inner frame 16. The lead wire 24b is electrically connected to the one surface of the piezoelectric element 14 via the inner frame 16 made of zinc and the cap member 12 made of aluminum).

Referring to Claim 3, Asada teaches the ultrasonic sensor according to claim 2, wherein the first electrode is the diaphragm portion or the diaphragm support portion formed of a conductor, and the first electrode is electrically connected to an electrode layer that configures the vibration element and that is fixedly supported on the diaphragm portion ([0055]: A lead wire 24a is connected to a second surface of the piezoelectric element 14. Moreover, another lead wire 24b is connected to the inner frame 16. The lead wire 24b is electrically connected to the one surface of the piezoelectric element 14 via the inner frame 16 made of zinc and the cap member 12 made of aluminum).

Claim 4, (Non-Elected).

Referring to Claim 5, Asada teaches the ultrasonic sensor according to claim 1, wherein the ultrasonic sensor is configured to be mounted to a body component of an object to which the ultrasonic sensor is mounted ([0070]: When the ultrasonic transducer 10 is attached to an automobile or other suitable vehicle, an exterior component made of rubber or other suitable material is usually disposed so as to cover the side surface of the ultrasonic transducer 10).

Referring to Claim 6, Asada teaches the ultrasonic sensor according to claim 5, wherein in a mounted state in which the ultrasonic sensor is mounted to the body component, the second electrode is provided to be arranged along the body component ([0055]: A lead wire 24a is connected to a second surface of the piezoelectric element 14. Moreover, another lead wire 24b is connected to the inner frame 16. The lead wire 24b is electrically connected to the one surface of the piezoelectric element 14 via the inner frame 16 made of zinc and the cap member 12 made of aluminum).

Referring to Claim 7, Asada teaches the ultrasonic sensor according to claim 5, wherein the ultrasonic microphone includes:
an element support portion including a diaphragm support portion and a diaphragm portion (Fig. 1; [0049]: The cap member 12 can be produced more easily using shallow drawing, and can be formed so as to have a cylindrical shape including a bottom portion 12a, a side portion 12b, and a curved portion 12c extending between the bottom portion 12a and the side portion 12b) the diaphragm support portion having an axial direction in a first direction parallel to the directional axis (Fig. 1) and being formed in a tubular shape that is opened at an end portion of the diaphragm support portion on a side in the first direction (Fig. 2), the diaphragm portion being a plate-shaped portion provided so that an end portion of the diaphragm support portion on a side in a second direction opposite to the first side is closed, the diaphragm portion having an inner surface which is a principal surface on the side in the first direction and an outer surface which is a principal surface on the side in the second direction ([0051]: Furthermore, an inner frame 16 is provided inside the cap member 12. As shown in FIG. 2, the inner frame 16 has a cylindrical shape, and is fitted into the cap member 12 so as to be in contact with the inner surface of the cap member 12);
the vibration element that is fixedly supported on the diaphragm portion, the body component is formed in a plate shape and has a mounting hole which is a through hole passing through the body component in the axial direction (Fig. 4; 5a; 5b; [0049]: The cap member 12 is configured so as to have a cylindrical shape with a bottom by drawing a flat plate of aluminum or other suitable material; [0050]: A piezoelectric element 14 is provided on the inner surface of the bottom portion 12a of the cap member 12);
the element support portion is provided so that the diaphragm portion is inserted into the mounting hole and the diaphragm support portion extends from the mounting hole in the first direction (Fig. 4: via 12, 12a, 12b, and 16).

Referring to Claim 8, Asada teaches the ultrasonic sensor according to claim 7, wherein the second electrode is provided along the diaphragm support portion (Fig. 1: 24b).

Claim 10, (Non-Elected).

Referring to Claim 11, Asada teaches the ultrasonic sensor according to claim 1, wherein the detection section is provided to detect the presence or absence of the attached matter at a timing at which a drive signal that drives the vibration element is not inputted into the vibration element or at a timing at which object detection operation of detecting an object around the ultrasonic sensor on the basis of an output signal from the vibration element is not performed ([0057]: the piezoelectric element 14 is excited, and consequently, the bottom portion 12a of the cap member 12 is vibrated. When the bottom portion 12a of the cap member 12 is vibrated, ultrasonic waves are radiated along a direction orthogonal to the bottom portion 12a. The radiated ultrasonic waves are reflected from an obstacle, and received by the ultrasonic transducer 10. When the bottom portion 12a of the cap member 12 is vibrated in response to the received ultrasonic waves, the piezoelectric element 14 is also vibrated. The vibration of the piezoelectric element 14 is converted into electrical signals, and the signals are transmitted to a receiving circuit via the lead wires 24a and 24b. Thus, the distance from the ultrasonic transducer 10 to the obstacle can be calculated by measuring the time between the transmission and reception of the ultrasonic waves.).

Referring to Claim 12, Sugiura teaches the ultrasonic sensor according to claim 1, wherein the detection section is provided to detect the presence or absence of the attached matter on the basis of a first impedance change that occurs when a first detection voltage having a first frequency is applied between the first electrode and the second electrode and a second impedance change that occurs when a second detection voltage having a second frequency different from the first frequency is applied between the first electrode and the second electrode ([0035]: acoustic impedance of a substance is expressed by the product of density of the substance and acoustic propagation velocity. A propagation characteristic of an acoustic wave between substances is deteriorated with increase in difference in acoustic impedance between the substances. That is, as difference in acoustic impedance between the filler 14 in the space S and the protection region 12a is increased, for example, a supersonic wave reflected by an obstacle is more easily reflected by the protection region 12a and thus hardly transferred to the filler 14).

Referring to Claim 13, Asada teaches the ultrasonic sensor according to claim 1, further comprising a temperature sensor that is provided to generate an output corresponding to an ambient temperature, wherein the detection section is provided to detect the presence or absence of the attached matter on the basis of the output of the temperature sensor and the change in capacitance (Claim 14; [0065]: formulas F1-F3, the attenuation loss P (absorption coefficient m) of a supersonic wave depends on frequency f of the supersonic wave, and attenuation is increased with increase in frequency f of a supersonic wave. Moreover, the attenuation loss P (absorption coefficient m) of the supersonic wave has a value depending on not only frequency, but also temperature T and humidity h of propagation environment).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Sugiura as applied to Claim(s) 1 and 7 above, and further in view of Okuda (US 2007/0157731 A1).
Referring to Claim 9, Asada teaches the ultrasonic sensor according to claim 7, however, Asada doesn’t explicitly teach an elastic support member that elastically supports the element support portion; a sensor case that holds the elastic support member; a mounting member that is configured to hold the ultrasonic sensor to the body component by being fixed to the body component and the sensor case in a mounted state in which the ultrasonic sensor is mounted on the body component, wherein the second electrode is provided to the elastic support member or the mounting member.
Okuda an elastic support member that elastically supports the element support portion ([0043]: As shown in FIG. 4B, an elastic floc portion 63 made of metal or resin may be disposed between the transmitting portion 21 and the oscillating portion 16);
a sensor case that holds the elastic support member ([0059]: casing 23);
a mounting member that is configured to hold the ultrasonic sensor to the body component by being fixed to the body component ([0059]: casing 23 is mounted to the mounting part 52a of the bumper 52) and the sensor case in a mounted state in which the ultrasonic sensor is mounted on the body component ([0059]: casing 23 is mounted to the mounting part 52a of the bumper 52, in order to mount the ultrasonic sensor 60 to an automobile), wherein the second electrode is provided to the elastic support member or the mounting member ([0060]: The ultrasonic sensor 60 can be used as an obstacle sensor for detecting an obstacle or a human around an automobile. Further, the receiving portion 31a and the oscillating portion 16 are connected through the transmitting portion 21 and the wire 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic sensor of Asada with the sensor as taught by Okuda for the purpose of preventing damage to the oscillating portions by a collision with the mounting part; and further, adjusting positions for the casing and the receiving part to an automobile.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645